Citation Nr: 1521780	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-11 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for cataracts, including as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for carotid artery stenosis, including as secondary to service-connected diabetes mellitus.

6.  Entitlement to an effective date earlier than June 21, 2010, for the grant of service connection for bilateral hearing loss.

7.  Entitlement to an effective date earlier than June 21, 2010, for the grant of service connection for tinnitus.

8.  Entitlement to an effective date earlier than January 24, 2011, for the grant of service connection for coronary artery disease.

9.  Entitlement to an effective date earlier than January 20, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).

10.  Entitlement to an effective date earlier than August 9, 2012, for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A November 2010 rating decision denied service connection for cataracts.  A February 2011 rating decision granted service connection for hearing loss and tinnitus effective from June 21, 2010, denied service connection for upper extremity peripheral neuropathy and carotid artery stenosis, and declined to reopen the previously denied claims for service connection for left and right knee disabilities.  A February 2013 rating decision granted service connection for PTSD effective from January 20, 2011.  An April 2013 rating decision granted service connection for coronary artery disease effective from January 24, 2011.  Finally, a July 2013 rating decision granted a TDIU effective from August 9, 2012.

A portion of the Veteran's records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issues of entitlement to service connection for cataracts, service connection for carotid artery stenosis, and an earlier effective date for the grant of TDIU, are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2002 rating decision which continued a denial of service connection for a left knee disability; evidence received since that rating decision is not both new and material, and does not otherwise raise a reasonable possibility of substantiating the claim.

2.  The Veteran did not appeal a March 1998 rating decision which denied service connection for a right knee disability; evidence received since that rating decision is not new and material, and does not otherwise raise a reasonable possibility of substantiating the claim.

3.  Bilateral upper extremity peripheral neuropathy is caused by service-connected diabetes mellitus.

4.  The Veteran did not appeal a May 2004 rating decision which denied service connection for hearing loss and tinnitus and did not file a request to reopen these claims until June 21, 2010.  Relevant service department records were not used to reopen these claims.

5.  The Veteran's claim for service connection for coronary artery disease was inferred by the AOJ from treatment records which show a diagnosis of the connection as of January 24, 2011.

6.  Service connection for PTSD was denied by the Board in August 1990.  The Veteran did not request to reopen this claim until June 2010, and a diagnosis of PTSD was not established until October 1, 2010.  The stressor upon which service connection was granted was not raised by the Veteran at the time of the August 1990 denial.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying service connection for a left knee disability is final, and the criteria for reopening that claim have not been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  The March 1998 rating decision denying service connection for a right knee disability is final, and the criteria for reopening that claim have not been met.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2014).

3.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

4.  The criteria for an effective date earlier than June 21, 2010, for the grant of service connection for hearing loss and tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2014).

5.  The criteria for an effective date prior to January 24, 2011, for the grant of service connection for coronary artery disease have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 3.816 (2014).

6.  The criteria for an effective date of October 1, 2010, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in letters dated July 2010 and December 2010, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In addition, the Veteran is challenging the effective dates assigned following grants of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations for his claimed peripheral neuropathy which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.

With respect to the Veteran's requests to reopen previously denied claims, the duty to provide a VA examination is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  As discussed below, the Board has declined to reopen the Veteran's claims for service connection for left and right knee disabilities.  When it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
 
II.  New and Material Evidence

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

A.  Left Knee

Historically, the Veteran was most recently denied service connection for a left knee condition in a February 2002 rating decision.  The Veteran did not appeal this decision, and therefore it is final.  

Although the RO reopened the Veteran's hearing loss claim and has adjudicated the issue on the merits in a March 2013 SOC, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the February 2002 denial, the evidence of record reflected a current left knee disability of osteoarthritis, and evidence of a left knee injury in service, but no nexus between the current disability and the service injury.

Evidence received since that time includes a January 2011 VA examination and February 2011 VA treatment records, which reflect a diagnosis of osteoarthritis and an allegation by the Veteran that he has experienced continuous knee symptomatology since service.  Unfortunately, this evidence is not sufficient to reopen the claim.  

The January 2011 VA examination is new, as it was not part of the record at the time of the February 2002 denial.  However, it is not material, as it does not relate to the previously unestablished nexus element of the Veteran's claim.  Indeed, the examiner stated that it was less likely than not that the Veteran's current knee disability was related to his injury in service.

In addition, the February 2011 VA records are not new.  The diagnosis of osteoarthritis was part of the record at the time of the February 2002 denial, as was the Veteran's assertion of continuous left knee symptomatology since service.  See June 2001 VA Form 21-4138.

In sum, the evidence pertinent to a left knee disability received since the prior final denial is not new and material, and does not otherwise suggest that the claim could be substantiated if reopened.  Therefore, the request to reopen this claim is denied. 

B.  Right Knee

Historically, the Veteran was most recently denied service connection for a left knee condition in a March 1998 rating decision.  The Veteran did not appeal this decision, and therefore it is final.  At the time of the March 1998 decision, the evidence demonstrated a current right knee disability of degenerative arthritis, but did not reflect an event or injury in service, or a nexus between the current disability and service.

Notably, no significant evidence has been received with respect to the right knee disability since the March 1998 rating decision.  There are no positive or negative opinions regarding etiology, and the Veteran has not presented any evidence to suggest that a right knee injury or disease occurred in service.  The Veteran has not provided any statements relating to this claim, aside from the August 2010 claim itself, which does not contain any references to any of the elements necessary to substantiate the claim.  As a result, there is no new and material evidence to reopen the claim, nor does the evidence suggest that the claim could be substantiated if reopened.  Therefore, the request to reopen this claim is denied.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The Veteran contends that he has peripheral neuropathy of the upper extremities secondary to his service-connected diabetes mellitus.  The evidence on this issue centers on three diagnostic opinions.  A June 2010 private opinion noted neuropathy of the hands as a complication of diabetes.  A July 2012 VA examination also diagnosed upper extremity diabetic peripheral neuropathy.  

In February 2013, the same examiner who provided the July 2012 VA opinion stated that neurologic deficiencies in the upper extremities were due to carpal tunnel syndrome, which was not related to diabetes.  This was based on the objective findings and subjective reports of the Veteran, which indicated a specific dermatomal pattern consistent with carpal tunnel syndrome.  The examiner also stated that the neuropathy in the Veteran's lower extremities did not follow this dermatomal pattern, and was therefore more consistent with diabetes.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the February 2013 opinion is the only opinion which provides a rationale to support the underlying diagnosis, namely that the dermatomal pattern of symptoms was consistent with carpal tunnel syndrome and not diabetic neuropathy.  However, the February 2013 VA examiner also diagnosed diabetic neuropathy in July 2012.  It is therefore reasonable to assume that this examiner would have recognized the same dermatomal pattern of neuropathy in July 2012 if it had been present.  However, she rendered a diagnosis of diabetic neuropathy.  When viewed alongside the June 2010 private diagnosis of diabetic neuropathy, the evidence is at least in equipoise as to whether diabetic neuropathy of the upper extremities was present during the period on appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability in the service-connection context is satisfied when a claimant has the claimed disability at the time the claim for VA disability compensation is filed or at any point during the pendency of the claim).  Therefore, service connection for peripheral neuropathy of the upper extremities is warranted.


IV.  Earlier Effective Dates

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id. 

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a) (2014).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

"[E]ntitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  However, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

Notably, the provisions of 38 C.F.R. § 3.156(c)(1) provide that, at any time after VA issues a decision on a claim, if it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Under such circumstances, the claim would be reviewed on a de novo basis and effective date from the date of initial claim would be warranted.  Official service department records include service records that are related to a claimed in-service event.  However, reconsideration of the original claim does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the U.S. Army and Joint Service Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

A.  Hearing Loss and Tinnitus

The Veteran was most recently denied service connection for hearing loss and in a March 2004 rating decision.  The Veteran did not appeal this decision, and therefore it is final.  As noted above, the effective date of the award of an evaluation based a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later.  He filed his request to reopen claims for service connection for hearing loss and tinnitus on June 21, 2010, and service connection was ultimately granted for these disabilities effective from the date of this claim to reopen.

Initially, the Board notes that a review of the record does not indicate that the Veteran filed any claims to reopen the issues of service connection for hearing loss or tinnitus between the time of the March 2004 rating decision and the June 2010 claims.

Rather, the Veteran argues that he is entitled to an earlier effective date these awards because his claims were ultimately granted based upon the receipt of official service department records not previously associated with the claims file, specifically a DA Form-20 submitted by the Veteran which reflects his military occupational specialty (MOS) as a water craft operator and amphibious crewman.  See June 2014 Statement.  However, there is no indication that this document submitted by the Veteran was relevant to his claims being reopened and ultimately granted.  Neither the VA examiner who provided the positive nexus opinion nor the RO cited to this document.  To the extent that both the RO and the examiner referenced the history of noise exposure associated with his duties in service, the Veteran's service as an amphibious crewman is clearly noted on his Form DD-214, which was part of the record at the time of the prior denials of these claims.  Therefore, the DA Form-20 is not a "relevant" service department record, as the Veteran's MOS was already known at the time of the prior final denial of the claims.

As a result, there is no basis upon which to grant an effective date earlier than June 21, 2010, the date the Veteran's claim to reopen was received.

B.  Coronary Artery Disease

Service connection for coronary artery disease was granted in an April 2013 rating decision effective from January 24, 2011.

An exception to the provisions set forth above is for cases involving presumptive service connection due to herbicide exposure.  In this case, the award of service connection for the Veteran's coronary artery disease was made pursuant to the principles of presumptive service connection due to herbicide exposure, based upon a liberalizing law.  Ischemic heart disease was included as a presumptive Agent Orange disease under 38 C.F.R. § 3.309(e), which was made effective by VA as of August 31, 2010.

District court orders have created an exception to the generally applicable rules in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  See Nehmer v. United States Veterans Admin., 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) (Nehmer I).  The Nehmer stipulations were later incorporated into a final regulation, 38 C.F.R. § 3.816, that became effective on September 24, 2003.  That regulation defines a "Nehmer class member" to include a Veteran who is disabled, or died from, a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i), (b)(2)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease.  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2).

As defined in the current regulations, the term "covered herbicide diseases" means a disease for which the Secretary of VA has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2)(i).  Although ischemic heart disease is not currently included in the covered herbicide diseases listed in 38 C.F.R. § 3.816, the new presumption for that condition must follow the effective date rules as stipulated by Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.).  See 75 Fed. Reg. 53,202 (2010).

In this case, there is no indication that VA denied compensation for ischemic heart disease in any decision issued between September 25, 1985 and May 3, 1989.

Review of the claims file reveals that, based upon evidence obtained pertaining to coronary artery disease, and the Veteran's status as a Nehmer class member, the AOJ inferred a claim for service connection of CAD.  See 38 C.F.R. § 3.816(c)(2)(i) (2014).  There is no documentation in the record establishing that the Veteran had submitted another claim, formal or otherwise, for coronary artery disease at any time.  The proper effective date of this award is the later of the date his claim was received by VA or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  In this case, the claim was inferred by the AOJ from evidence which clearly establishes that the Veteran's coronary artery disease was diagnosed on January 24, 2011.   Therefore, that is the properly assigned effective date for the award of service connection for CAD.

C.  PTSD

The Veteran was granted service connection for PTSD in a March 2013 rating decision with an effective date of January 20, 2011, based upon private treatment records from that date which reflect a diagnosis of PTSD.  In assigning this effective date, the RO noted that a VA examination conducted on January 10, 2011, did not reflect a diagnosis of PTSD.

However, the Board notes that treatment records from October 1, 2010, also reflect a diagnosis of PTSD from a VA psychologist.  This is the earliest diagnosis of PTSD during the appeal period, i.e., since the Veteran's June 2010 claim.  Treatment records generated prior to that date only suggest possible PTSD, with final diagnoses of depressive disorder and anxiety disorder.  In other words, the date entitlement arose, October 1, 2010, is later than the date of the Veteran's claim.  Therefore, October 1, 2010, is the appropriate effective date for the Veteran's grant of service connection for PTSD.

The Veteran was previously filed a claim for service connection for PTSD in November 1988.  This claim was ultimately denied in an August 1990 Board decision, which is final.  38 C.F.R. § 20.1104.  The Board notes that a review of the record does not indicate that the Veteran filed any claims to reopen the issue of service connection for PTSD between the time of the August 1990 denial rating decision and the June 2010 claims.

However, the Veteran currently argues that the grant of service connection for PTSD should be effective from the date of his original claim because the claim was reopened and ultimately granted based upon the receipt of official service department records that were not in evidence at the time of the August 1990 Board denial.

Service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the in-service stressor. 38 C.F.R. §§ 3.304(f) and 4.125.  The Veteran's award of PTSD was predicated upon his claimed stressor of participating in the rescue and salvage operations for a crashed C-130 cargo plane in service.

As part of his recent claim, the Veteran submitted two letters of appreciation from his military commanders dated September 1965 which confirm his participation in the recovery of this aircraft, and confirm that four crewmembers from the aircraft died in the crash.  These letters were not part of the record at the time of the August 1990 Board denial.

The Board acknowledges that the Veteran's claim was reopened based upon newly obtained service records.  However, reconsideration of the original claim does not apply to records that VA could not have obtained when it decided the claim because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the U.S. Army and Joint Service Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).

In the context of PTSD claims, the Court clarified in Mayhue v. Shinseki, 24 Vet. App. 273 (2011) that, under 38 C.F.R. § 3.156(c), the determinative factor is whether VA had sufficient information to verify a stressor at the time of the original claim, such as through the service personnel records.  Based on the facts in that case, it was VA's failure to use the information that it always had available, and not any inaction on the part of the Veteran, which prevented VA from corroborating the purported stressor at an earlier date.  Id.

In this case, as of the August 1990 Board denial, the Veteran had not reported the September 1965 plane crash as a stressor, or in any other context.  Rather, at the time, he reported that his PTSD was the result of not being allowed to carry a loaded weapon to protect himself while serving in Vietnam.  See January 1989 Statement in Support of Claim; March 1990 VA Form 1-646.  The information available to VA at the time of the August 1990 Board denial could not corroborate the plane crash stressor, particularly because it is a singular event and was not reported by the Veteran.  The Board finds that, under the holding in Mayhue, it was the Veteran's inaction in not reporting this stressor that prevented VA from corroborating it at that time.  Similarly, under 38 C.F.R. § 3.156(c)(2), the Veteran failed to previously provide sufficient information for VA to identify and obtain any pertinent records of this stressor from official sources.

For these reasons, notwithstanding the receipt of these new service records, an effective date consistent with the Veteran's original November 1988 claim for PTSD is not warranted.


ORDER

The request to reopen the previously denied claim for service connection for a left knee disorder is denied.

The request to reopen the previously denied claim for service connection for a right knee disorder is denied.

Service connection for bilateral upper extremity peripheral neuropathy is granted.

An effective date earlier than June 21, 2010, for the award of service connection for hearing loss is denied.

An effective date earlier than June 21, 2010, for the award of service connection for tinnitus is denied.

An effective date earlier than January 24, 2011, for the award of service connection for coronary artery disease is denied.

An effective date of October 1, 2010, for the award of service connection for PTSD is granted.



REMAND

Additional development is necessary in order to fully and fairly adjudicate the remaining claims on appeal.

I.  Cataracts

A December 2010 VA examination stated that cataracts were age-related, and not caused or aggravated by diabetes mellitus.  An August 2012 private opinion stated that bilateral cataracts were a complication of diabetes mellitus.  Neither opinion includes any accompanying rationale to support the conclusion reached.  

An August 2010 VA examination also stated that cataracts were age-related, noting that diabetes had its onset recently with no accompanying retinopathy, whereas the Veteran had a 9 to 10 year history of cataracts that had progressively worsened.  The examiner stated that because the cataracts were not a new event, they were not related to newly onset diabetes.  Unfortunately, this opinion is not adequate.  First, as pointed out by the Veteran, there is a finding of diabetes on a January 1988 VA examination, which was not addressed by the August 2010 examiner.  In addition, the August 2010 examiner did not specifically address whether diabetes is aggravating the Veteran's cataracts.  Therefore, an additional VA opinion is necessary.

II.  Carotid Artery Stenosis

A January 2011 opinion stated that carotid artery stenosis was less likely than not due to diabetes mellitus.  This opinion is also inadequate because it fails to specifically address the question of aggravation.  Therefore, an additional opinion is necessary.

III.  Effective Date of TDIU

The Veteran's claim for an earlier effective date for his TDIU award is intertwined with his pending claims for service connection for cataracts and carotid artery stenosis, as any additional award arising out of those claims may impact the assigned disability ratings and effective dates pertinent to his TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  Therefore, this claim must also be remanded with the Veteran's pending service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his cataracts.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed, and a history should be taken from the Veteran.

Following completion of the above, the examiner must answer the following questions:

A) Is it at least as likely as not (50 percent or greater probability) that the Veteran's cataracts are caused by his service-connected diabetes mellitus?

B)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cataracts are aggravated by his service-connected diabetes mellitus?  

(The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as opposed to mere temporary or intermittent flare-ups of cataracts that resolve with return to the baseline level of disability.)

In answering these questions, the examiner should specifically consider the following:

a.  A January 1988 VA examination noted mild diabetes in association with elevated cholesterol.

b.  Medical treatise evidence submitted by the Veteran in December 2010 discussing how diabetes can cause cataracts, increase the risk of developing cataracts, and speed up the development of cataracts.

The examiner must discuss the underlying rationale of these opinions, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to provide an opinion in response to any of the above questions, he/she must discuss why this is the case.  Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

2.  Schedule the Veteran for a VA examination to determine the etiology of his carotid artery stenosis.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed, and a history should be taken from the Veteran.

Following completion of the above, the examiner must answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's carotid artery stenosis is aggravated by his service-connected diabetes mellitus?  

(The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as opposed to mere temporary or intermittent flare-ups of cataracts that resolve with return to the baseline level of disability.)

The examiner must discuss the underlying rationale of this opinion, if necessary citing to specific evidence in the file supporting conclusions.  If the examiner is unable to provide an opinion, he/she must discuss why this is the case.  Merely saying he/she cannot respond without resorting to mere speculation will not suffice.

3.  Following completion of the foregoing, readjudicate the Veteran's claims for service connection for cataracts, service connection for carotid artery stenosis, and entitlement to an effective date earlier than August 9, 2012, for the grant of a TDIU.  If any claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


